Citation Nr: 0815997	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-06 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, with right S-1 radiculopathy.  


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from June 1970 to January 1972 
and from January 1991 to June 1991, with unverified but 
apparently lengthy reserve component service between the two 
periods of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Little 
Rock, Arkansas, denying the veteran's claim for service 
connection for degenerative disc disease of the lumbar spine, 
with right S-1 radiculopathy (claimed as a back condition 
with right leg and right foot numbness).  

Whenever evidence is received that has not been considered by 
the agency of original jurisdiction, a remand for that 
purpose is necessary unless the appellant waives 
consideration of the evidence by the RO.  The Board recently 
received new evidence that has not been considered by the RO, 
but VA received a form from the veteran on April 22, 2008 
waiving consideration of this evidence by the RO.  38 C.F.R. 
§ 20.1304(c).  Therefore, a Remand is not necessary.  


FINDING OF FACT

Degenerative disc disease of the lumbar spine was first 
manifested many years after the veteran's separation from 
military service, and the preponderance of the evidence 
establishes that a current lumbar spine disorder is not 
medically related to his service.  


CONCLUSION OF LAW

A disorder of the lumbar spine was not incurred as a result 
of the veteran's active military service.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in August 2004 that fully addressed all 
four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate his claim of service 
connection and of his and VA's respective duties for 
obtaining evidence.  He was also asked to submit evidence and 
information in his possession to the RO.  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal until after the initial unfavorable 
decision.  However, there is no prejudice in issuing a final 
decision because the preponderance of the evidence is against 
the claim for service connection, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are therefore moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained the veteran's service 
and reserve service medical records.  Also, the veteran 
received a VA medical examination in November 2004.  VA has 
obtained these records as well as the records of the 
veteran's outpatient treatment with VA.  Finally, the veteran 
has submitted evidence of his own in support of his claim.  
Significantly, the veteran has not identified any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  Service connection may be presumed 
for certain chronic diseases, such as arthritis, which become 
manifest to a compensable degree within a prescribed period 
after discharge from service (one year), even though there is 
no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. 
3.307, 3.309 (2007).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

For the showing of chronic disease or disorder in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is only required when the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2007).  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. 
§ 3.303(b) does not relieve the claimant of his burden of 
providing a medical nexus.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  


Facts and Analysis

The veteran began seeking VA medical care for his low back 
pain in August 2004.  X-rays taken at the time revealed 
osteoarthritic spurring at the L2-3 level.  The veteran 
received magnetic resonance imaging (MRI) through VA in 
November of 2004, and the radiologist determined the veteran 
had degenerative disc disease at the L5-S1 level.  This is 
the first medical treatment or diagnosis of record disclosing 
a low back disorder since the veteran's discharge from 
service in June 1991.  The veteran contends that he is 
entitled to service connection for this disorder, referencing 
two isolated instances of back pain while in service.  The 
Board, however, finds that the evidence of record establishes 
that the veteran's current low back disorder is not related 
to his military service.  

In the veteran's 1970 induction examination, he indicated 
that he had no back trouble of any kind when reporting his 
past medical history.  In November of 1970, it appears that 
the veteran reported for medical treatment of back pain.  The 
evidence of record indicates that this condition was not 
chronic, and cleared up fairly quickly.  The veteran sought 
medical treatment for an ear condition in March 1971, and the 
examiner made no notations as to further complaints of back 
pain.  Additionally, the veteran's November 1971 separation 
examination indicates that the examiner, when clinically 
evaluating the veteran's physical condition, described the 
veteran's spine and other musculoskeletal as "normal."  The 
veteran himself reported in his past medical history during 
this examination that he did not have, nor had he ever had, 
recurrent back pain.  

The Board must acknowledge a discrepancy in the record of 
evidence.  The veteran submitted a photocopy of his November 
27, 1971 service medical record titled "Report of Medical 
History."  However, this photocopy is materially different 
than the original document, which is also part of the record 
of evidence.  While the original November 27, 1971 report 
clearly indicates that the veteran did not report suffering 
from recurrent back pain or leg cramps, the photocopy of the 
same report appears to indicate that the veteran did suffer 
from both of these disorders.  Since the photocopy appears to 
have been altered, the Board does not consider the photocopy 
to be credible, and will only consider the original document 
when making its final decision.  

Reserve service records from May 1977 to July 1986 are also 
part of the record.  In April 1977, the veteran's spine and 
other musculoskeletal was again evaluated as "normal," and 
as part of the same examination, the veteran indicated again 
that he had never had recurrent back pain.  The same 
determinations by the examiner, and the same report by the 
veteran, were made in a June 1982 and a July 1986 reserve 
examination.  The only difference was the veteran indicated 
he had leg cramps in June 1982, but these apparently were not 
there in 1986, when the veteran again indicated he did not 
suffer from leg cramps.  Finally, while there is no 
accompanying clinical evaluation of record, the veteran again 
reported in his medical history in June 1990 the he did not 
suffer from recurrent back pain.  

The veteran returned to active duty in January 1991.  In 
March 1991, the veteran sought treatment for a back ache, 
which was determined to be an "LB (low back) strain" by the 
examiner.  However, during the veteran's May 1991 separation 
examination, the examiner determined that the veteran's spine 
and other musculoskeletal were again "normal," and the 
veteran reported that he was in good health with no recurrent 
back pain.  

The record is then silent as to any further complaints of 
back pain until the veteran filed his claim in July 2004.  
When reporting what medical facility or doctor had been 
treating the veteran's back condition, he simply wrote 
"SMR's."  Additionally, during the August 2004 VA 
examination, the examiner noted that this was a "new case," 
indicating that the veteran had not sought VA treatment prior 
to that date.  The veteran did note during this examination 
that he had an MRI done on his back in November 2003.  
Therefore, the record appears to establish that the veteran 
did not seek medical treatment for his back disorder earlier 
than November 2003, but there is no actual medical evidence 
of record until August 2004.  The Board again notes that the 
veteran was afforded opportunity to identify the provider who 
requested the November 2003 MRI, but no identification of the 
provider was made, and no records related to the November 
2003 MRI are associated with the claims file.  

The veteran was afforded VA examination in November 2004.  
The examiner diagnosed the veteran with degenerative disc 
disease of the lumbar spine with decreased range of motion.  
The examiner also noted objective evidence of right S1 
radiculopathy.  However, the examiner did not opine as to the 
etiology of the veteran's low back disorder because the 
claims file was not provided to the examiner for review 
during the examination.  The veteran did receive an MRI of 
his back during the examination, and he was found to have 
degenerative disc disease changes at the L5-S1 level.  The 
examiner noted that this was of uncertain origin.  

In February 2005, the claims file was made available to the 
November 2004 VA examiner.  Upon review of the file, the 
examiner noted the lumbar strain of March 1991, but said that 
the veteran was treated conservatively with no evidence of 
any neurological deficit at the time.  The examiner also 
noted that during his May 1991 separation examination, the 
veteran "specifically denied any recurrent back pain and 
stated that he was in good health," which the examiner noted 
the veteran had stated on a number of prior examinations.  
After considering both the claims file and the physical 
examination, the VA examiner stated that he was not able to 
relate the veteran's current back disorder to any injury to 
his back while in military service.  

Finally, there are also outpatient treatment records from 
2005 and 2006 in the record.  In November 2005, the veteran 
reported low back pain radiating down both legs.  In June 
2006, the veteran reported that he was still having back 
pain.  Finally, in August 2006 the examiner noted that the 
veteran was taking epidural steroids to treat his chronic 
back pain.  

The Board recognizes that the evidence of record clearly 
establishes that the veteran is currently suffering from a 
low back disorder.  However, a current disorder is not in and 
of itself sufficient to establish service connection.  There 
must also be evidence of the inservice occurrence or 
aggravation of a disease or injury; as well as medical 
evidence of a nexus between an inservice injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 252 (1999).  

In regard to the second factor, that of an inservice disease 
or injury, the Board finds limited supporting evidence in the 
record.  While there is evidence that the veteran suffered 
from back pain in November 1970, there is no evidence that 
this caused any long lasting effects.  In fact, from November 
1971 to March 1991, nearly 20 years, the veteran always 
reported that he did not, nor had he ever, suffered from 
recurrent back pain.  

The only other evidence regarding the veteran's back comes in 
March 1991, when the veteran is diagnosed with a low back 
strain.  According to the service medical records, this 
strain was treated with heat and Motrin, and the veteran was 
asked to go at his own pace for 14 days.  As of May 1991, the 
veteran reported that he did not have recurrent back pain.  
In fact, there is no medical evidence of record of complaints 
of back pain, including on separation from military service, 
until the veteran's first visit to a VA medical center in 
August 2004.  A complaint of back pain in November of 1970 
along with a back strain in May 1991, while arguably 
satisfying the need of demonstrating that an inservice injury 
occurred, is insufficient to establish a chronic disorder 
during the veteran's military service.  In fact, it tends to 
prove the opposite, since the veteran went nearly 20 years 
without a documented complaint of back pain between entering 
and leaving active service for the final time.  

As mentioned previously, if chronicity of a disorder during 
service is questioned, then there must be a showing of 
continuity of symptomatology since discharge to establish 
that a disorder existed at the time of the veteran's military 
service.  The veteran did not complain of back pain after 
March 1991 until his claim of July 2004.  He left active 
service in June 1991 with no complaints of back pain.  There 
is no medical evidence of treatment sought, or complaints of 
back pain, for approximately 13 years between his claim and 
his separation from service.  Therefore, the evidence does 
not support a finding of chronicity upon discharge from 
military service either.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for 
back pain for more than 13 years after separation from 
service tends to establish that the veteran's current back 
disorder was not a result of his military service.

Finally, when considering the third factor necessary for a 
claim of service connection to succeed, that of medical 
evidence linking the veteran's current disability to an in-
service event or injury, the Board finds that no such 
evidence exists.  In addition to the 13 years the veteran 
went without complaint of back pain, the veteran received VA 
examination for his low back pain in November 2004.  After a 
complete and thorough examination of the veteran, followed by 
a review of the entire claims file, the examiner concluded 
that he was unable to relate the veteran's current back 
disability to any injury received while the veteran was in 
service in a separate February 2005 opinion.  The examiner 
specifically considered the 1991 diagnosis of a back strain 
referred to by the veteran when making this decision, but was 
still unable to find a medical nexus.  

While the veteran himself believes that his military service 
caused his current back disorder, the veteran's personal 
belief is simply not sufficient to establish service 
connection.  A layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Therefore, the preponderance of the competent medical 
evidence establishes that there is no link between any 
incident of either period of the veteran's active service and 
a current low spine disorder.  Since the preponderance of the 
evidence is against the claim, the provisions of 38 U.S.C. § 
5107(b) regarding reasonable doubt are not applicable.  The 
appellant's claim of entitlement to service connection for a 
disorder of the low back disability is therefore denied.  


ORDER

Service connection for a disorder of the lumbar spine, to 
include right S-1 radiculopathy, is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


